Title: To Thomas Jefferson from Isaac Briggs, 2 October 1804
From: Briggs, Isaac
To: Jefferson, Thomas


               
                  My dear Friend,
                  Colonel Hawkins’s Establishment, About 2 miles south of Tallapoosa River, and about 5 miles S.W. of the Southeastermost bend of the River, 2nd. of the 10th. Mo. 1804.
               

               No doubt it is matter of surprise that we proceed so slowly. Indeed when I undertook this journey and the astronomical survey, I had no adequate anticipation of the difficulties, fatigues and even dangers through which we have so far struggled. They principally arise from the inauspicious season of the year in which we have made the attempt. Had I been gifted with foreknowledge, I think it would have put to the proof all my patriotism, to have undertaken so arduous a task. Health, however, has been mercifully afforded to us, and I am induced to think we can encounter difficulties with tolerable courage. We are disposed, with true french vivacity, to cry vive la Republique and press forward.
               I find, in making astronomical observations, on a journey, an assistant indispensably necessary; without one, of some intelligence, the requisite degree of accuracy would be impracticable—I am therefore glad that I brought Thomas Robertson with me—his faithfulness, I hope, will be remembered and rewarded.
               On the 2nd. Ultimo I wrote to thee from Clarksborough in Georgia—from whence we proceeded to General Meriwether’s, for information, whose kindness merits our warmest acknowledgments, in furnishing us with much useful information, a pack-horse and provisions for our journey as far as Colonel Hawkins’s on Flint River. These preparations necessarily delayed us four days. On the 6th., we departed from General Meriwether’s; and, after wandering many miles astray in the wilderness, we arrived on the 8th. at the store of an Indian trader about 31 miles from General Meriwether’s. Here we were delayed two days by severe stormy weather. Sometimes the ear could scarcely distinguish an interval between the sound of one falling tree and that of another. Having made many fruitless efforts to procure a guide to Colonel Hawkins’s, on the 10th. we proceeded without one. From thence to Colonel Hawkins’s (a distance of about 60 miles) we travelled, or rather wandered, at least 112 miles; frequently climbing over precipices, wading through swamps, and crossing deep and difficult water-courses, many miles without a path, our horses greatly incommoded and fatigued by sensitive briers and other vines. Our provisions were soon wet and spoiled and we were in danger of starving, not having seen a human face, except each others, for more than four days. On the 15th. we arrived at Colonel Hawkins’s on Flint River.
               From Colonel Hawkins we received the most polite and friendly treatment, and every assistance in his power. He informed us that had we made the attempt sooner in the season, it would have been impossible for us to have passed through, for the scarcity of provisions has been such, that the nation has been almost in a state of famine—and that the large horse-flies would have destroyed our horses, having actually killed many.
               The Colonel having furnished us with a pack-horse, provisions and a guide, on the 20th. we proceeded, and on the 27th. we arrived here (120 miles) after a journey the most laborious both to our horses and ourselves, there having fallen a very heavy rain after we left Flint River, we found the rivers, creeks and low grounds so full of water, so rapid, and so entangled with vines, as to threaten almost a certainty of drowning our horses, if not ourselves, should we attempt to cross, before the waters had subsided so that we could see by the bushes, the course of the path. Our horses swam the Chatahoochee River, from shore to shore, and six creeks between that and this place. In short we arrived here much fatigued.
               I had an idea that I could pass through this country without a path or a guide, but when I mentioned it on the frontiers of Georgia it was scouted and laughed at, and I am now firmly of opinion that in this way it would be at least a four months passage from Georgia to New Orleans.
               I have, at this place, seen two of the principal chiefs of the Nation Oche Hajo and Efau Hajo, they appear to be very friendly and well disposed towards the United States. They have taken me by the hand and offered me full protection and every accommodation in their power. To Oche Hajo, whom I believe to be a man of intelligence and integrity, I mentioned the subject of the road through their nation, and he expressed a full concurrence with me in the opinion that the facility of intercourse which such a road would occasion would be highly beneficial to the red people as well as to the white.
               
               I have made some very satisfactory astronomical observations at this place and at Flint River. For the longitude of this place I have a mean of eight sets, and for that of Flint River of four sets, of lunar observations carefully made, in favorable circumstances; for that of Franklin C.H. a mean of three sets, snatched in the intervals between flying clouds, but pretty good. The latitudes of all those places, and many others, well ascertained.
               Finding from unexpected, and insurmountable, delays, that my report will be unavoidably much later in coming to thy hands than I contemplated I am anxious to employ every moment of my time, when I am not on horse-back, taking refreshment, or with the instrument in my hands, in calculating the observations, that I may have the less to do after I shall have arrived at New Orleans; this, and the want of paper more than is necessary for this letter, prevent me writing to my wife, who will probably hear reports of people being robbed and murdered in the wilderness, and suffer much anxiety and solicitude about me; I think I may so far presume upon thy humanity, as to entreat thee to write to her such information concerning me as may dissipate her fears—I shall feel deeply thankful for the favor. Her name is Hannah—she resides at Brookeville, where a Post office is kept. 
               Accept assurances of my continued and affectionate esteem.
               
                  Isaac Briggs.
               
               
                  P.S. 3rd. in the morning. We are just about to mount our horses, and expect to be at Fort Stoddert in 6 or 7 days.
               
               
                  I.B
               
            